Title: From James Madison to Michel Regnaud de Saint-Jean-d’Angély, [14] December 1815
From: Madison, James
To: Regnaud de Saint-Jean-d’Angély, Michel-Louis-Etienne


                    
                        
                            Sir
                        
                        
                            Washington
                            Decr. [14] 1815
                        
                    
                    I have recd. your letter of the 13th. inst: with the two letters inclosed in it. Those would of themselves be sufficient vouchers for the distinguished qualities which had previously made you known here.
                    I hope Sir you will find some alleviations of your separation from your own Country, in the hospitality of this, which is in the habit of shewing it to strangers, and especially such whose merits are presented under auspices like those of your two friends.
                    With Genl. Fayette particularly I have had a very long & intimate acquaintance and shall feel a pleasure in proving my respect for the warm interest he takes in your behalf. Accept Sir my friendly respects
                    
                        J. M.
                    
                